Title: To George Washington from Gilbert Simpson, 6 February 1775
From: Simpson, Gilbert
To: Washington, George

 

Sr
Y⟨oug⟩h. River [Pa.] Febuary: the 6: 1775

This Coms To acQuaint you of a Sceem That is Now in hand Which is Concerning a County Court Being Fixt Which I understand Mr Crisop has Set on Foot and a Number of people has Sind The paypers To Carrey it The court To Reed Stoon Foort Which I am informd is Mutch out of the Center and a Most Mountanies part insomuch That There Can Bee No hopes of any Land Carrages pasing and Repasing Moreover The situation of The plase Lies in a Mear hole Now heare LIes The Curcumstans of The Whool Matter I verely Beeleive it is Now in your power To have The Town on your Land For The Mejorrity inclines so to have it Neare your Mill, and Reyly great Reason They have so To inclin For very Metarel Reasons For in The First palce There Coms The Best Rood on This side Lorrel hill in The Nex The Situation Lies on a Most Butifull drye Sandey Rigs altogether to Take The Winters soon attended With Three Fine Spring and Within a ⟨Fue⟩ Roods There is Fine Eart For Brick Sand and Lime is as Convenant as Cold Bee desird Without haveing it on The spot and as For Meadow Land There Cant Bee Less Than 300 acers of your own joining The Situation Besids What Belongs To other Men: and but one Small Mile To yough River and That Fine Level way and a good Ford over The Rive in Time of Loe Water and There is all probeble signs of iron owr But it has Never Been sought after Then There is your Mill Which is Within one Quarter of a Mile Besids Just beloe her is Formd By Nature The most Conveniant Seats For Booth Fulling and Saw Mills Now Sr I hope you Will it into your Most Wise Concideration and set Things on a Right Foot and please To Let me know by Jams Cleveland When he Coms out For if you Cant Com out your self Early in The Simmer Which I dont immagon you Can as I Expect your businis is Ergently upon other affairs Concerning The Good of Amerecay—Sr all is Well With Me Except one of my Little Sons Which has had The Slow Fever This seven Weaks but is Now on The Mending hand Sr plase To Send by Jams Cleveland money To defray The Mill Costs Which I beleive you are Tired of Sending and I am Sorey your Letter Never Came To me Concerning you provisions Which I am Certain has been a Stout Sum out of your Way

For I Could have bought at Reasonable Rates so No More But I hope The same God Will Continue To b[l]ess your Store as has blest of old as your out goings is Great and I Remain your Most humble Servant To Command

Gilbt Simpson

